923 F.2d 839
Unpublished DispositionNOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Val MAYFIELD, Petitioner, Appellant,v.Michael MALONEY, Respondent, Appellee.
No. 90-1539.
United States Court of Appeals, First Circuit.
Oct. 15, 1990.

Appeal from the United States District Court for the District of Massachusetts;  A. David Mazzone, District Judge.
John J. Bonistalli, for appellant.
Judy G. Zeprun, Assistant Attorney General, with whom James M. Shannon, Attorney General, was on brief, for appellee.
D.Mass.
AFFIRMED.
Before SELYA, Circuit Judge, BOWNES, Senior Circuit Judge, and ATKINS*, Senior District Judge.
PER CURIAM.


1
Following a trial which ended in a jury deadlock, and a subsequent retrial, petitioner-appellant Val Mayfield was convicted of first degree murder in a Massachusetts state court.  The Supreme Judicial Court affirmed the conviction.    Commonwealth v. Mayfield, 398 Mass. 615, 500 N.E.2d 774 (1986).  Thereafter, Mayfield petitioned for habeas review in the United States District Court for the District of Massachusetts.  28 U.S.C. Secs. 2241-54.  Initially, the petition was dismissed as "mixed," that is, composed of both "exhausted" and "unexhausted" claims.    See, e.g., Rose v. Lundy, 455 U.S. 509 (1982).  Appellant remedied the defect and filed a second petition.  The district court, in a carefully considered rescript, denied the new application on the merits.  Mayfield v. Maloney, No. 88-2328 (D.Mass. Apr. 17, 1990) (unpublished).  This appeal ensued.


2
We have read the briefs, heard oral argument, and carefully reviewed the record.  Both the state supreme court and the federal district court produced thoughtful, legally sound opinions rebutting appellant's arguments in full measure.  Since we agree essentially with the reasoning of those courts, it would serve no useful purpose to repastinate such well-ploughed soil.  Rather, we affirm the judgment below for substantially the reasons stated in (1) Judge Mazzone's memorandum and (2) the opinion of the Massachusetts Supreme Judicial Court.


3
Affirmed.



*
 Of the Southern District of Florida, sitting by designation